Per curiam.
During the February, 1978, term of the State Court of Fulton County, a judgment of not guilty was entered on *823an accusation against Shuman; during the April, 1978, term, an order was entered stating that the earlier judgment was "vacated and set aside.” There is no showing that any motion for the latter order was entered during the February term. Our decision need go no further than to point out that the trial court was without authority to enter this latter order; on this principle the cases are legion. E.g., Chatham v. DeKalb County, 115 Ga. App. 739 (155 SE2d 629) (1967); Union Circulation Co. v. Trust Co. Bank, 143 Ga. App. 715 (240 SE2d 100) (1977); Palmer v. State, 144 Ga. App. 480 (241 SE2d 597) (1978). The order appealed from is vacated with direction that the original judgment be reinstated.
Submitted June 28, 1978
Decided July 13, 1978
Rehearing denied July 25, 1978
Thompson, Stovall, Stokes & Thompson, C. Lawrence Thompson, Fletcher Thompson, for appellant.
Hinson McAuliffe, Solicitor, Charles Hadaway, Assistant Solicitor, for appellee.

Judgment vacated with direction.


Deen, P. J., Smith and Banke, JJ., concur.